THE     A         JRNEY      GENERAL
                          OFTEXAS




                       March 10, 1967


Honorable Henry Wade                Opinion No. M- 40
District Attorney
Dallas County                       Re:   Whether the County Auditor
Dallas, Texas                             must approve for payment
                                          the compensation amount set
                                          forth in the Commissioners
                                          Court Order No. 43912, which
                                          increased certain county of-
                                          ficials' salaries; Article
                                          38831, Section 18,V.C.S.,
Dear Mr. Wade:                            and alternative question.
          In a recent letter to this office, you requested an
opinion in regard to the above referenced matter. We quote
from your letter as follows:
         "We are In receipt of two questions from
    George K. Smith, Dallas County Auditor, which
    arise out of the following fact situation. On
    February 2, 1967, the Commissioners Court of
    Dallas County, Texas, unanimously passed Court
    Order No. 43912 wherein the compensation of
    certain elected officials' wages was Increased
    as authorized by Article 38831,   Section 18,
    V.A.C.S.,  effective  February 1, 1967.The
    Court Order, a copy of which is enclosed here-
    in, authorizes and directs the County Auditor
    to prepare the necessary transfers from unal-
    located reserve to the appropriate budgets and
    to approve for payment to the officers named
    therein. One of the officers named in said
    Order has requested the County Auditor to dis-
    regard the compensation amount set forth in
    such Order, thereby continuing his compensa-
    tion amount as prior to the passage of Court
    Order No. 43912. In regard to this fact sltua-
    tlon, we respectfully request your opinion to
    the following questions:
         II
          ~,
           1. Must the County Auditor approve for
    payment the compensation amount set forth in
                         - 190-
Hon. Henry Wade, page 2 (M-40)


     the Commissioners Court Order No. 43912?
          "In the event question No. 1 is answered
     in the negative, we request your opinion answer
     to question No. 2.
         11I2. What compensation amount will the
    County Auditor be required to approve for pay-
    ment to the officer making the above noted re-
    quest?'
         11
          . .~.
          "It is our opinion that the plain meaning
     of the cited statutes authorizes the Commiss!,oners
     Court to increase the compensation of County ,of-
     ficers in the amounts stated in the Commissioners
     Court Order, authorizing and directing the County
     Auditor to approve for payment the amounts stated;
     therefore, the County Auditor must approve the
     compensation amounts set forth in the Court Order.
          II    II
           . . .
          Order No. 43912 of the Dallas County Commissioners
Court, a copy of which is attached to this opinion request, states
that the annual compensation of the named county officers shall
be increased to the following amounts:
    Commissioners                        $;gg
    County Judge
    County Clerk                         18:OOO
    Tax Assessor-Collector               20,000
    County Treasurer                     16,500
    Constables                           13,750
    Sheriff
    Judges, Probate Courts               :K%
    Judges, County Criminal Courts       ;&
    Judges, County Courts-at-Law            ,
    Justices of the Peace
    District Attorney                    pi
    District Clerk                            ,
          Dallas County Commissioners Court Order No. 43912 fur-
ther provides as follows:
         "IT IS THEREFORE ORDERED, ADJUDGED AND
    DECREED by the Commissioners Court of Dallas
    County, Texas, that the above stated increases
                        - 191 -
.




    Hon. Henry Wade, page 3 (M-40)


        are and hereby approved, effective February 1,
        1967, and the County Auditor is hereby author-
        ized and directed to prepare the necessary
        transfers from unallocated reserve to the ap-
        propriate budgets and to approve for payment
        to the officers named."
              Subsection (a) of Section   8 of   Article   38831,
                                                                Vernon's
    Civil Statutes, provides:
             "(a) In all counties of this State having
        a population ,ofnot less than nine hundred thousand
        (900,000) inhabitants,and not more than one million,
        two hundred thousand (1,200,OOO) inhabitants, accord-
        ing to the last preceding Federal Census, the Com-
        missioners Court shall fix the salaries of county
        officials as follows:
             "The salary of the county jud e shall be
        Eighteen Thousand Dollars ($18,000  per annum;
        the county commissioners, Fourteen Thousand,
        Six Hundred Dollars ($14,600); criminal district
        attorney and district attorney, not less than
        Sixteen Thousand Dollars ($16,000) nor more than
        Nineteen Thousand, Nine Hundred Dollars ($19,900);



        than Eighteen Thousand, Two Hundred Dollars
        ($18,200); tax assessor and collector, not less
        than Fourteen Thousand, Six Hundred Dollars
        ($14,600) nor more than Sixteen Thousand, Two
        Hundred Dollars ($16,200); judges of the county
        courts at law and county criminal courts, not
        less than Fourteen Thousand, Four Hundred Dollars
        ($14,400) nor more than Seventeen Thousand, Five
        Hundred Dollars ($17,500); county clerk and district
        clerk, not less than Fourteen Thousand, Four Hundred
        Dollars ($14,400) nor more than Fifteen Thousand,
        Four Hundred Dollars ($15,400); county treasurer,
        not less than Thirteen Thousand, Two Hundred Dollars
        ($13,200). Salaries fixed by this Section shall be
        payable In equal monthly Installments; provided,
        however, that the total salary received by the tax
        assessor and collector, Including all additional
        fees and compensation, shall not exceed Nineteen
        Thousand, Five Hundred Dollars ($19,500) per annum

                             - 192 -
                                                                    .   /




Hon. Henry Wade, page 4 (M-40)


    In the aggregate; justices of the peace and the
    constables shall receive not to exceed Twelve
    Thousand Dollars ($12,000) per annum to be paid
    in equal monthly Installments; provided that the
    justices of the peace and constables whose pre-
    cincts lie wholly or in part In cities having a
    population of six hundred thousand (600,000) or
    more, according to the last preceding Federal
    Census, shall receive not less than Ten Thousand
    Dollars ($10,000) per annum. The Commissioners
    Court of every county, having a population of not
    less than nine hundred thousand (900,000) nor more
    than one million, two hundred thousand (1,200,000),
    according to the last preceding Federal Census,
    shall pay the district clerk and the county clerk
    the same amount for automobile allowance as It
    pays to the other officers receiving the allowance.
    The county judge in such counties, shall be allowed,
    In addition to all other compensation fixed herein,
    the sum of Three Thousand Dollars ($3,000) per
    annum for serving as a member of the County Juvenile
    Board which shall be paid in twelve (12) equal monthly
    installments out of the general fund of such county
    and which additional compensation shall be in addition
    to all other salary or other compensation now paid to
    such county judge.
            Section 18 of Article 38831, Vernon’s Civil Statutes,
provides:
           “The commissioners court In each county
    in the State is hereby authorized to Increase
    the maximum compensation of each officer enumerated
    In * House Bill No. 374,as amended, in an additional
    amount not to exceed twenty per cent (20%) of the
    maximum sum authorized by House Bill No. 374,as
    amended; provided that the compensation of no of-
    ficial   governed by the provisions of House Bill
    No. 374,as amended, shall be set at a figure
    lower than that actually paid on the effective
    date of this Act; and provided, further, that no
    increased compensation shall be authorized pur-
    suant to this Act until and unless a public hear-
    ing shall be had by the Commissioners Court, at
    a regular meeting of such Court, upon the question
    of any proposed increase, following publication
    of notice of such public hearing at least two
     (2) ,times, one time a week, In a newspaper of
                          - 193 -
Hon. Henry Wade, page 5 (M-40)


     general circulation In suth
     such oublic hearing . . .
     pllcable to this opinion Is
     38831, Sec. 8(a) V.C.S.).

           Article 1651, Vernon's Civil Statutes, provides, In
part:
         "The Auditor shall have a general over-
    sight of all the books and records of all the
    officers of the county, district or state, who
    may be authorized or required by law to receive
    or collect any money, funds, fees, or other
    property for the use of, or belonging to, the
    county; and he shall see to the strict enforce-
    ment of the law governing county finances."
    mphasis   added).
           Article 1660, Vernon's Civil Statutes, provides as
follows:
          "All claims, bills and accounts against
     the county must be filed in ample time for the
     auditor to examine and approve same before the
     meetings of the commissioners court. No claim,
     bill or account shall be allowed or paid until
     It has been examined and approved by the county
     auditor. The auditor shall examine the same and
     stamp his approval thereon. If he deems it nec-
     essary, all such accounts, bill, or claims must
     be verified by affidavit touching the correctness
     of the same. The auditor is hereby authorized,,to
     administer oaths for the purposes of this law.
           Article 1661, Vernon's Civil Statutes, provides as
follows:
          "He rcounty auditor 7 shall not audit or
     approve allysuch claim unress It has been con-
     tracted as provided by law, nor any account for
     the purchase of supplies or materials for the
     use of said county or any of Its officer's,unless,     j,
     in addition to other requirements of law, there
     is attached thereto a requisition signed by the
     officer ordering same and approved by the county
     judge. Said requisition must be made out and
     signed and approved In triplicate by said of-
     ficers, the triplicate to remain with the officer
     desiring the purchase, the duplicate to be filed
                         - 194 -
Hon. Henry Wade, page 6 (M-40)


     with the county auditor, and the original to
     be delivered to the party from whom said pur-
     chase is to be made before at-vourchase shall
     be made. All warrants on the"cbunty treasurer,
     except warrants for jury service, must be
     countersigned by the county auditor." (Hm-
     phasls added).
          A reading of the applicable statutes makes It clear
that the salary amounts of county officials as set by Order No.
43912 of the Dallas County Commissioners Court are within the
legal limits established by such statutes.   No opinion is ex-
pressed here as to the validity of Order No. 43912 of the Dallas
County Commissioners Court except as set forth in the preceding
sentence.
          Article 1651 provides that the county auditor '. . .
shall see to the strict enforcement of the law governing county
finances." Article 1660 provides that the county auditor must
examine and approve all claims, bills and accounts before the
same may be paid, and Article 1661 provides that the county auditor
must countersign all warrants on the county treasurer except those
Issued for jury service.
          The laws of this State have given the commissioners
courts of the various counties discretionary power to fix the
salaries of certain county officials within specified.limits.
In this regard the function of the county auditor in approving
the payment of such salaries and In signing salary warrants is
ministerial only.
          The County Auditor of Dallas County must approve those
salary payments which cover the increased salaries, from and
after the date of the adoption of the Commissioners Court's order.
                    SUMMARY
         The Dallas County Auditor must approve those
    salary payments which cover the increased salaries
    from and after the date of the adoption of the Com-
    missioners Court's order.

                           d     rs very truly,


                                      General of Texas
Prepared by Lewis E. Berry, Jr.
Assistant Attorney General
                        - 19.5-
-   .




        Hon. Henry Wade, page 7 (M-40)


        APPROVED:
        OPINION COMMITTEE
        Hawthorne Phillips, Chairman
        W. V. Geppert, Co-Chairman
        Pat Bailey
        Hal Sharpley
        Sam Kelley
        STAFF LEGAL ASSISTANT:
        A. J. Carubbi, Jr.




                                 - 196 -